Title: To Benjamin Franklin from Daniel Wister, 30 April 1773
From: Wister, Daniel
To: Franklin, Benjamin


Dear friend,
Philada: April 30th: 1773
You have undoubtedly been inform’d of my unhappy situation for three years past. I had engag’d too largely in business, contracted many bad debts, to no less amount than £30,000 which unfortunate circumstances have disabled me from satisfying those persons in England who had supplied me with Merchandise. The consequence has been, that I have been a prisoner, not in the common jail, but in my own house, only six weeks short of three years. I cannot deny but my creditors have cause of being offended, for I was influenc’d, (but when at a distance from home, far from my friends) by the Attorney of D: and J Barclay and H & Powell, to give them security in preference, and to the great injury of others to whom I was as justly indebted. But at the time I secured those two houses, I had no Idea of my not being able to satisfy every demand against me, but unhappily for me, a short time after a person, to whom I had given an unlimited credit, and of whose circumstances I was never doubtful, died, and his affairs were in so desperate a situation that I suffer’d a loss of £20,000. This added to numerous other misfortunes of the same nature, has put it out of my power to pay every man his own. I have not been able to influence my father to offer more than £1500 Sterling to my creditors, to induce them to give me a discharge. This sum, some of them will not accept, and I know my father will not add thereto, consequently I am still confin’d, and cannot have a chance of doing any thing for them. If I could procure my liberty, I have no doubt of being able to satisfy every demand against me, in a few years, for my father is very willing to put me again into business, and I hope past misfortunes will make me more circumspect for the time to come. It is impossible I can make any attempt towards paying my debts, in my present situation, my creditors give up every chance of having their demands upon me satisfied, and a continuation of my condition must inevitably destroy me: for it is well known that want of air and exercise, will undo any constitution.
The occasion of my addressing you at this time is, to request the favour of you to interceed with my creditors on my behalf. The person principally averse to receiving what my father offers, is Moses Franks Esqr: of London, whom you may possibly influence to accept the offer. If you think me worthy your friendship in my unfortunate circumstances, I shall be happy, and shall ever remember your kindness with gratitude. I have inclos’d you a list of the names of all my creditors in London, and shall be particularly obliged, if you’ll speak to them all, but as I am inform’d, none of them are so much displeas’d as the Gentleman above named. If you cannot influence them to accept my father’s proposal, I should be glad you would endeavour to get them to agree to give me a letter of licence, for any number of years which may be thought reasonable, that I may at least have a chance of becoming so fortunate in the world, as to pay every man his due. I would observe, that tho’ my father asks a discharge for me, upon his paying £1500 yet I should never look upon myself as discharg’d from the obligation I should be under of satisfying every man, if it ever should be in my power so to do.
I desire you will be kind enough to excuse my troubling you on this subject, your known willingness to assist the distressed, induc’d me to apply to you for assisstance, and in expectation thereof I am, Your real Friend
Daniel Wister
B. Franklin Esqr.
